DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/9/2020, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-2, 4-11, and 13-16 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A computer-implemented method for evaluating tape head elements, comprising: initiating a calibration process of a cartridge mounted on a tape drive, the calibration process includes measuring a bias current and a head resistance; generating a first calibration parameter by calculating a midpoint bias voltage for a first tape head element as a function of the bias current and the head resistance; receiving the first calibration parameter for the first tape head element at a first time; comparing the calibration parameter for the first tape head element with a reference parameter; and []
Since, no prior art was found to teach: ”blocking usage of the first tape head element from service based on a result of the comparison” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 8, 
Prior art has been found to teach “A computer-implemented method for evaluating a tape head element, comprising: initiating a calibration process of a cartridge mounted on a tape drive, the calibration process includes measuring a bias current and a head resistance; receiving a calibration parameter for a first tape head element and a first tape cartridge at a first time; receiving a first trend for the first tape head element, wherein the first trend is determined from two or more calibration parameters for the first tape head element determined at respective times prior to the first time; determining a second trend from the received calibration parameter for the first tape head element and the first tape cartridge, and the two or more calibration parameters for the first tape head element determined at respective times prior to the first time; determining whether the second trend differs from the first trend by more than a first trend change parameter; in response to determining that the second trend differs from the first trend by more than the trend change parameter, determining whether a second trend change parameter for a second tape head element is stored in a memory, the second trend change parameter being determined from a plurality of []";
Since, no prior art was found to teach: ”in response to determining that the second trend change parameter for the second tape head element is stored in a memory, generating a warning regarding the first tape cartridge” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 10, the claim recites essentially similar limitations as in claim 1;
For dependent claims 2, 4-7, 9, 11, and 13-16, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Andersen (US4,891,719) teaches auto-calibration of tape but not other limitations of claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114